Citation Nr: 0402009	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism 
with organic brain syndrome dementia, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1978 to March 1979; his DD 214 indicates that he also had six 
months of other active service and over four years of 
inactive service.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the San Juan, Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to an increased evaluation 
for his service-connected thyroid disability.  

In January 1998, a Board hearing was held in Washington, DC 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of this hearing has been prepared and associated 
with the claims file.  Thereafter, in July 1998, the Board 
remanded the case to the RO for additional development.  

After the RO returned the case to the Board, the Board again 
remanded the case, in November 2002, for the scheduling of a 
Travel Board hearing.  In November 2002, the RO sent a letter 
to the appellant and asked him what type of hearing he 
wanted.  He responded in December 2002 that he did not want 
any hearing.  Accordingly, any outstanding hearing request 
has effectively been withdrawn.  38 C.F.R. § 20.704(d), (e).  
The case is therefore ready for appellate review.

The Board notes that the appellant appealed a September 1995 
rating decision that continued the 30 percent disability 
evaluations for his service-connected hypothyroidism and his 
dementia; the two 30 percent evaluations combined to 50 
percent.  In February 1997, the RO combined the two separate 
ratings into one rating and increased the disability 
evaluation to 60 percent, effective from September 11, 1994.  
After this partial grant of benefits, the appellant did not 
specifically withdraw his appeal.  Where a claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Thus the issue on appeal is as set out on 
the title page.

The Board notes that the issue of entitlement to service 
connection for a neuropsychiatric disorder separate from the 
already service-connected organic brain syndrome with 
dementia was referred to the RO for appropriate action by the 
Board remand of July 1998.  While the June 2002 VA 
psychiatric examination addresses this issue, the RO has not 
yet issued a rating decision on the claim.  The matter is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The appellant's hypothyroidism disability is currently 
manifested by subjective complaints of easy fatigability, 
cold and heat intolerance, depression, irritability, insomnia 
and loss of appetite and objective clinical evidence of a 
normal TSH test value, a normal EKG, no findings of cognitive 
impairment, findings of a mood disorder and continuous use of 
medication.

3.  The appellant's hypothyroidism has not produced 
pronounced symptoms of a slow pulse or decreased levels of 
circulating thyroid hormones, sleepiness or slow return of 
reflexes.

4.  The appellant's hypothyroidism has not produced a complex 
of symptoms characterized by cardiovascular involvement, 
bradycardia or sleepiness.

5.  The disability picture associated with the hypothyroidism 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the hypothyroidism disability have not been met on either a 
schedular or an extraschedular basis under the regulations in 
effect prior to June 6, 1996, or thereafter.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 3.102, 
3.321, 4.119, Diagnostic Code 7903 (2003); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for an 
evaluation in excess of 60 percent for his hypothyroidism 
disability.

I.  Increased rating claim.

The appellant contends that his hypothyroidism disability is 
more severe than the current evaluation reflects.  He 
maintains that his condition warrants an evaluation in excess 
of the currently assigned 60 percent.  The appellant 
testified at his January 1998 Board hearing that he had 
experienced weakness, memory loss, slowness of thought and an 
inability to concentrate.  He said that he would stay in bed 
once or twice a month because he was exhausted and unable to 
walk.  The appellant further testified that he would gain 
weight despite only eating one meal a day.  He said that he 
could only sleep two to three hours per night.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's VA outpatient treatment dated between 1993 and 
1998; the reports of the VA medical examinations conducted in 
February 1995, and June 2002; the reports of the VA 
psychiatric examinations conducted in December 1994, and June 
2002; the testimony of the appellant; and various written 
statements submitted by the appellant, his relatives and his 
representative.

Review of the medical evidence of record reveals that the 
appellant's weight in 1993 and 1994 varied between 175 to 180 
pounds.  A March 1993 electrocardiogram showed a normal sinus 
rhythm.  The appellant was prescribed thyroid medication.  He 
reported that he was anxious, irritable, forgetful and having 
problems sleeping.

The appellant underwent a VA psychiatric examination in 
December 1994; he complained of restlessness and 
apprehension.  On the mental status examination, some anxiety 
was detected.  No delusions or perceptive disorders were 
observed.  Memory was preserved.  Retention, recall, 
intellect and sensorium were clear.  The examiner rendered a 
diagnosis of organic brain syndrome, dementia due to 
hypothyroidism and stated that it was presently asymptomatic.

At a VA medical examination in February 1995, the appellant 
complained of fatigability, weakness, a five-pound weight 
loss, memory loss, slowness of thought and an inability to 
concentrate.  He denied cold intolerance and anemia.  His 
weight was 180 pounds.  The examiner stated that there was 
evidence of myxedema and that the hypothyroidism was active.  
Thyroid function testing was abnormal.

In March 1996, the appellant's weight was 180 pounds.  A VA 
endocrinology consultation report dated in January 1997 
indicates that the appellant denied weakness, tiredness and 
cold intolerance.  The doctor stated that the appellant had 
subclinical hypothyroidism secondary to poor compliance with 
medication.  In August 1997, the appellant's weight was 188 
pounds.  Thyroid function testing was abnormally high on 
various parameters in November 1996, March 1997, September 
1997, and December 1997.

The appellant underwent a VA psychiatric examination in June 
2002; the examiner reviewed the appellant's claims file.  The 
appellant complained of feeling sad, depressed, irritable 
with loss of energy and interest in activities, loss of 
appetite and inability to concentrate.  He did not report 
symptoms of cognitive impairment.  On mental status 
examination, the appellant's thought process was coherent and 
logical; there was no evidence of disorganized speech, 
delusions or perceptual disorders.  His mood was depressed 
and anxious.  Memory was intact.  Abstraction capacity was 
normal.  The examiner stated that there were no clinical 
symptoms in the clinical history and no clinical signs on the 
mental status examination to establish a diagnosis of 
dementia.  The examiner rendered a diagnosis of mood disorder 
due to hypothyroidism with major depressive-like episode.  
The examiner stated that the appellant had moderate symptoms 
and moderate difficulty in social and occupational 
functioning.


The appellant also underwent a VA medical examination in June 
2002; the examiner reviewed the claims file and the July 1998 
Remand.  The examiner noted that the appellant had been 
treated with daily medication with adequate control.  The 
appellant denied weight gain, hair loss, constipation and 
other hypothyroidism-related symptoms.  He complained of easy 
fatigability.  He also complained of cold and heat 
intolerance.  On physical examination, the appellant's weight 
was 190 pounds.  Muscle strength was adequate.  There was no 
evidence of myxedema.  There were no other residuals of 
thyroid disease or its treatment.  TSH testing was within 
normal limits and the EKG was reported as normal.  The 
examiner rendered a diagnosis of hypothyroidism, under 
control.  The examiner stated that the appellant's 
hypothyroidism was adequately controlled with prescribed 
medication and that the appellant's hypertension was not 
related to the hypothyroidism.

The schedular criteria by which metabolic disorders, 
including hypothyroidism, are evaluated were revised, 
effective June 6, 1996, during the pendency of the 
appellant's appeal to the Board.  The RO has evaluated the 
appellant's claim under both the old and new rating criteria.

Under the old Diagnostic Code 7903, a 100 percent rating for 
pronounced hypothyroidism with a long history and slow pulse, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes.  A 60 percent disability evaluation 
required severe hypothyroidism, with the symptoms under 
"pronounced" somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays).  38 C.F.R. § 4.119, Diagnostic Code 7903 (1996).  
There is no clinical evidence of record that demonstrates the 
existence of a slow pulse and thyroid function testing has 
demonstrated normal or increased levels.

Under the revised rating criteria, a 60 percent rating is 
warranted for hypothyroidism that is productive of muscular 
weakness, mental disturbance and weight gain.  A 100 percent 
rating under the current Diagnostic Code 7903 is warranted 
when the condition is manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute) and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2003).  No 
cardiovascular involvement, bradycardia or sleepiness has 
been clinically documented.

The Board finds that the appellant's service-connected 
hypothyroidism has been manifested throughout the appeal 
period by depression, some weight gain, easy fatigability and 
a need for medication to control his symptoms.  The June 2002 
VA examiner attributed the appellant's mood disorder with 
depression to the hypothyroidism.  Comparing the current 
symptoms to the rating criteria, the Board notes that the 
appellant's hypothyroidism symptoms span the entire range of 
possible ratings, from 10 percent to 100 percent.  His mental 
depression is clearly listed among the several symptoms that, 
when all are present, warrant a 100 percent rating.  Mental 
disturbance and weight gain are among the symptoms that 
warrant a 60 percent rating.  Fatigability is among the 
symptoms that warrant a 30 percent rating.  Finally, 
fatigability or a need for medication warrants a 10 percent 
rating.

Although mental depression is listed at the 100 percent 
rating, the Board does not find sufficient symptoms to more 
nearly approximate the criteria for that rating.  There is no 
clinical evidence of cold intolerance, cardiovascular 
involvement or bradycardia.  Concerning sleepiness, the 
appellant has long complained of insomnia.  There is evidence 
of mental disturbance, manifested by anxiety and depression.  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating and impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  In 
this case, however, there are simply not enough symptoms to 
more nearly approximate the criteria of a 100 percent rating.  
The Board concludes that a higher schedular rating is not 
warranted under the criteria in effect prior to June 6, 1996, 
or thereafter.

The Board has considered the statements of the appellant and 
his relatives that his hypothyroidism disability is more 
severe than the assigned 60 percent evaluation.  These 
statements are not competent evidence of a diagnosis of any 
pertinent disorder, nor do they establish clinical severity.  
Although lay evidence is acceptable to prove symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by laypersons, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The appellant, his relatives and his 
representative have not shown that they have the requisite 
competence.

Notwithstanding the above discussion, a higher rating may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's 
hypothyroidism disability presented such an unusual or 
exceptional disability picture at any time so as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 60 percent evaluation in 
this case is not inadequate.  As discussed above, the 
Diagnostic Codes provide for higher ratings of 
hypothyroidism, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for his hypothyroidism or that he 
required frequent treatment.  The medical evidence of record 
does not show treatment outside of medication and regular 
check-ups.  Moreover, it is not shown that application of the 
regular schedular standards is impractical in this case.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the increased rating 
claim and that an evaluation in excess of 60 percent for the 
hypothyroidism disability must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim by means of the 
discussion in the November 1995 Statement of the Case (SOC) 
and the February 1997 and July 2002 Supplemental Statements 
of the Case.  The RO also sent the appellant a letter in 
April 2002 in which he was informed what the evidence had to 
show to establish entitlement and what evidence VA still 
needed.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical and psychiatric examinations and his VA medical 
records have been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in April 2002.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.§ ____).  Therefore, 
there is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the hypothyroidism claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.


ORDER

Entitlement to an evaluation in excess of 60 percent for the 
appellant's hypothyroidism disability is denied.


REMAND

In February 2003, the RO denied the appellant's claim of 
entitlement to a compensable evaluation for his hearing loss 
disability.  Notice of the RO action was sent to the 
appellant on March 3, 2003.  In response, on May 20, 2003, 
the appellant submitted a written statement on a VA Form 21-
4138 in which he referred to that rating and indicated that 
he was disagreeing with its denial of compensation for his 
hearing loss.  The Board finds that said statement 
constituted a Notice of Disagreement (NOD) with the February 
2003 RO rating action.  It appears that the RO has not acted 
upon that NOD.

The Court has directed that where an appellant has submitted 
a timely NOD with an adverse decision and the RO did not 
subsequently issue an SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
case must be remanded to the RO for the issuance of an SOC 
that addresses the issue of entitlement to a compensable 
evaluation for the hearing loss disability.  

Accordingly, this case is REMANDED for the following:

The RO should issue an SOC that addresses 
the appellant's claim of entitlement to a 
compensable rating for his service-
connected hearing loss disability.  For 
the Board to have jurisdiction of that 
issue, an appeal must thereafter be 
perfected on a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



